Citation Nr: 0907408	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-32 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right elbow 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1953 until 
May 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The Veteran appeared before 
the undersigned Veterans Law Judge at a Board hearing held 
via videoconference in January 2009.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008) found that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury, when it is an independent claim 
based on distinct factual bases.  Essentially, claims based 
upon distinctly diagnosed diseases or injuries must be 
considered separate and distinct claims.  The veteran has 
neither claimed nor submitted evidence of any new diagnoses 
for new claims.  As such, the current claim will be 
considered on the basis of new and material evidence and not 
as a separate and distinct claim.  


FINDINGS OF FACT

1. A final August 1956 rating decision denied a claim for 
service connection for a right elbow disorder.  

2.  The evidence associated with the claims file since the 
August 1956 final denial does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a right elbow disorder.  



[Continued on the next page]  
CONCLUSIONS OF LAW

1.  The August 1956 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the August 1956 rating decision 
is not new and material; the claim of entitlement to service 
connection for a right elbow disorder is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in 
June 2004 included the criteria for reopening a previously 
denied claim and information concerning why the claim was 
previously denied.  The September 2004 rating decision and 
August 2006 Statement of the Case also provided the criteria 
for establishing service connection.  Consequently, the Board 
finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Additionally, in the absence of new and material evidence 
submitted by the claimant, the duty to assist is not 
triggered. See 38 U.S.C. § 5103A(d), (g); Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed.Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet. app. 542, 546 (1996) (Holding that 
unless the Veteran has submitted new and material evidence 
warranting the reopening of his claim, the duty to assist 
does not attach). 

Additionally, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for 
service connection for a right elbow disorder.  A review of 
the record indicates that the Veteran was previously denied 
service connection for that disorder in an August 1956 rating 
decision.  The Veteran did not file a Notice of Disagreement 
and the rating decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).   

The RO appears to have reopened the Veteran's claim in the 
August 2006 Statement of the Case.  However, the question of 
whether new and material evidence has been received to reopen 
a claim must be addressed by the Board regardless any RO 
action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the August 1956 rating 
decision consisted of service treatment records (STRs).  His 
October 1953 enlistment examination noted partial stiffness 
of the right elbow, which was not considered disqualifying.  
The Veteran's STRs generally indicated treatment for a right 
elbow disorder.  

An April 1954 Board of Medical Survey report noted that the 
Veteran reported sustaining an injury to the right elbow 
prior to service and that he had found it increasingly 
difficult to perform his duties because of the recurrence of 
pain and limitation of motion.  Since receiving treatment, 
including physical therapy, the symptoms had decreased in 
severity, to essentially the same as it had been prior to 
service.  An x-ray examination had indicated an old fracture 
of the joint surfaces.
The Board found him to have a non-acceptable defect and 
recommended his discharge.  The report clarified that in view 
of his present physical findings and the short period of 
service, his right elbow disorder existed prior to enlistment 
and there was no evidence indicating any permanent 
aggravation.  

The August 1956 rating decision found that the evidence did 
not show the Veteran's right elbow disorder was incurred in 
or aggravated by service. 

Subsequent to the August 1956 rating decision, no opinions as 
to the etiology of his right elbow disorder has been 
provided, including as to whether his current right elbow 
disorder was in any way aggravated by service.  The only 
medical evidence newly associated with the claims file is a 
May 2004 private medical record from Dr. J.J.M. indicating 
that the Veteran has a current right elbow disorder, but 
which did not provide a medical opinion as to the etiology of 
it.  

In his current attempt to reopen the claim, the Veteran has 
also filed additional personal statements, including at the 
January 2009 hearing, from both himself and his spouse, 
claiming that he had additional problems with his right elbow 
during and following service.  

Although the evidence submitted since the August 1956 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material.  None of the newly 
associated evidence provided any medical evidence attributing 
the Veteran's claimed right elbow disorder to his active 
service or indicates that his pre-existing right elbow 
disorder was aggravated by his service.  The newly submitted 
medical evidence only demonstrates what was previously known, 
that the Veteran reported problems with and received 
treatment for his claimed right elbow disorder.  
Additionally, the new lay evidence attesting to the Veteran's 
claim of an in-service injury and aggravation are redundant 
of his earlier statements of having developed a right elbow 
disorder and it being aggravated by service, but do not 
provide competent medical evidence supportive of his claim.  

The evidence received since the August 1956 rating decision 
does not contain credible medical evidence indicating that 
the Veteran has a right elbow disorder that was incurred in 
or aggravated by his service.  Therefore, the additional 
evidence received is not "material" since it does not 
relate to an unestablished fact necessary to substantiate his 
service connection claim, specifically that his right elbow 
disorder either developed during or was aggravated by his 
service, and does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
the claim for service connection may not be reopened. 




[Continued on the next page] 
ORDER

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for a right elbow disorder is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


